                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDEN ROBINSON,                                   Case No. 18-cv-06814-HSG
                                   8                    Plaintiff,                           ORDER GRANTING DEFENDANT
                                                                                             JACKSON'S REQUEST FOR AN
                                   9             v.                                          EXTENSION OF A TIME TO FILE A
                                                                                             DISPOSITIVE MOTION
                                  10     A. JACKSON,
                                                                                             Re: Dkt. No. 17
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendant Jackson’s request for an extension of time to file his

                                  14   dispositive motion is granted. Dkt. No. 17. Defendant Jackson shall file his dispositive motion by

                                  15   June 14, 2019. Plaintiff’s opposition to the summary judgment or other dispositive motion must

                                  16   be filed with the Court and served upon defendant no later than 28 days from the date the motion

                                  17   is filed. Defendant Jackson shall file a reply brief no later than 14 days after the date the

                                  18   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  19   hearing will be held on the motion.

                                  20          This order terminates Dkt. No. 17.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 4/25/2019

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
